DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/01/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 define a detection assembly / a method "for detecting kissing bonds in a bonded joint’. However, neither claim comprises any features relating to the actual detection of inconsistencies (for example a processor for detecting inconsistencies from the ultrasonic signal). It is therefore not clear how the detection is to be performed.
Claims 1-6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such a processor or a controller or an analyzer for determining and detecting the inconsistencies or anomalies in the kissing bonds. Clarification and correction are required.
Claims 2-6 and 12-20 are also rejected as being dependent from rejected base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a1) / (a2) as being anticipated by Sokol et al. (Pub. No.: US 2005/120803 A1) or Georgeson et al. (Pub. No.: US 20110118994), hereinafter, Georgeson in view of Eizenhofer (US Patent 6,146,340)..
Regarding claims 1 and 11, Sokol discloses a detection assembly (10, fig. 1) for detecting kissing bonds in a bonded joint of a part (12; paragraphs 0007-0008), the detection assembly comprising:
an electromagnetic (EM) shockwave generator (14; the laser can be read to an electromagnetic shockwave generator, see point 2 below), configured to generate an electromagnetic shockwave through a target portion of the bonded joint, wherein the electromagnetic shockwave has an intensity sufficient to induce a separation of a 
Georgeson discloses an EM wave generator (326, 328, 330, 332 in fig. 1) suitable for generating a shockwave, and configured to generate an EM force with intensity sufficient to induce a separation of a kissing bond in the target portion of the bonded joint and insufficient to induce a separation of a healthy bond, adjacent the kissing bond, in the target portion (claim 14); and an ultrasonic sensor (3836) configured to generate a transmitted ultrasonic pulse, direct the transmitted ultrasonic pulse into the target portion of the bonded joint, and receive a received ultrasonic pulse from the target portion of the bonded joint in response to the electromagnetic force (claim 17, paragraph 0099). Georgeson further discloses the possibility to generate shockwaves in the target portion (paragraph 0035). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the EM generator to 
Regarding claims 2-3, see robot arm 16 in fig. 1 and paragraph 0074 and probe head 18 in figs. 7 and 8A of Sokol or Fig. 1 and claim 16 of Georgeson. 
Regarding claim 4, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to determine and select an appropriate type of an electromagnetic pulse generator when and if using the device of Georgeson to realize applicant’s invention in a reliable and efficient manner.
Regarding claims 2-3, see figs. 7 and 9 of Sokol, or Fig. 3 of Georgeson. 
Regarding claims 6-8, see claim 17 of Georgeson. 
Regarding claim 9, see housing 338, fig. 3, positioning system 414, fig. 4, and claim 16, of Georgeson and articulated arm 16 and process head 18, fig. 1 of Sokol. 
Regarding claim 10, see part 12 of Sokol or 304 of Georgeson. 
Regarding claim 12, see Fig. 17 and paragraphs 0152-0153 of Sokol. 
Regarding claim 13, see claim 1 of Georgeson. 
Regarding claim 15, the features of determining the required intensity using a test part would have been obvious to one of the ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (Pub. No.: US 2005/120803 A1) or Georgeson et al. (Pub. No.: US 20110118994), hereinafter, Georgeson in view of Eizenhofer (US Patent 6,146,340) and further in view of David et al. (US Patent 6,639,781), hereinafter, David or Zieve (US Patent 5,046,345).
Claim 5 differs from the prior art by reciting wherein the electromagnetic shockwave comprises an electromagnetic dent remover. David discloses an electromagnetic dent remover having a tapped work coil (see: abstract). Zieve discloses 
FIG. 1 shows a simplified diagram of a dent remover/proof loader using electromagnetic energy (see: col. 2, lines 59-60). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize Sokol or Georgeson in view of Eizenhofer the electromagnetic dent remover of David or Zieve because it teaches a power supply for use with an electromagnetic force system used for dent removal or proof load testing, wherein the power supply includes slow and fast current pulse systems. Thus, the above combination would be very effective and efficient.
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion                                                                                                                                                                                            
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861